DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12,13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “wherein the first re-grown N-type layer is an anti-doping layer” but claim 12 depends on claim 9 and claim 9 does not provide sufficient antecedent basis for a re-grown N-type layer.  The N-type regrown layer is introduced in claim 11, but claim 12 does not depend on claim 11.
Claim 13 recites “growing a second P-type layer over the second regrown layer” but claim 13 depends on claim 9 and claim 9 does not provide sufficient antecedent basis for a second regrown layer.  The second regrown layer is introduced in claim 11, but claim 13 does not depend on claim 11.
Claim 13 recites “depositing a gate metal over the P-type block layer over a contact gap of the first regrown N-type layer and the second regrown layer” but claim 13 depends on claim 9 and claim 9 does not provide sufficient antecedent basis for either of a first regrown N-type layer or a second regrown layer.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 9,10,12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,971,587. Although the claims at issue are not identical, they are not patentably distinct from each other because of anticipating limitations in bold detailed below.
Examiner’s Note: MPEP 804 states (emphasis added): 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.
Pending claims
Claim 9, A method, comprising:
as-growing epitaxial layers on top of a N+ GaN substrate, 
wherein an N-type GaN drift layer is grown over the N+ substrate layer, and 
a P-type block layer is grown over the N-type GaN drift layer; and
re-growing one or more regrown layers over the P-type block layer with a patterned regrown.

U.S. Patent Number 10,971,587
1. A method comprising: 
growing as-grown epitaxial layers on top of a N+ 
GaN substrate, wherein the growing as-grown epitaxial layers comprising growing an N-type GaN drift layer over the N+ GaN substrate layer, and growing a P-type block layer over the N-type GaN drift layer;  
re-growing a lateral channel layer over the P-type block layer;  forming a contact gap by selective area regrowth during the regrowing the lateral channel layer or etching through the 
lateral channel after the regrowing;  implanting N+ in the lateral channel layer to form an 
source metal is attached to the P-type block layer and the implanted N+ source 
region.

7.  The method of claim 2, wherein the re-growing the lateral channel layer is a patterned regrowth.


Pending claim 10 is taught by U.S. Patent Number 10,971,587 claim 8.
Pending claim 12 is taught by U.S. Patent Number 10,971,587 claim 6.

Claims 1-5,11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,971,587 in view of U.S. Patent Application Publication Number 2018/0350917 A1 to Ujita et al., “Ujita”.
Pending claims
claim 1, A method, comprising:
as-growing epitaxial layers on top of a N+ gallium nitride (GaN) substrate, wherein an N-type GaN drift layer is grown over the N+ substrate layer, and a P-type block layer is grown over the N-type GaN drift layer

re-growing a first N-type regrown layer over the P-type block layer, 
















wherein the first N-type regrown layer encapsulates the P-type block layer and surface dopant 

etching trenches through the first N-type regrown layer and the P-type block layer; and
re-growing a second regrown layer over the first N-type regrown layer and in the trench to form an N-type channel and an AlGaN/GaN 2D Gas channel.

Claim 1.  A method comprising: 
growing as-grown epitaxial layers on top of a N+ 
GaN substrate, wherein the growing as-grown epitaxial layers comprising growing 
an N-type GaN drift layer over the N+ GaN substrate layer, and growing a P-type 
block layer over the N-type GaN drift layer;  
re-growing a lateral channel layer over the P-type block layer;  
forming a contact gap by selective area 
regrowth during the regrowing the lateral channel layer or etching through the 
lateral channel after the regrowing;  implanting N+ in the lateral channel layer to form an implanted N+ source region;  and depositing source metal in the contact gap and over a part of the lateral channel layer such that the 
source metal is attached to the P-type block layer and the implanted N+ source 
region. 
 
 5.  The method of claim 1, wherein the re-growing of the lateral channel 
layer comprises: re-growing a first N-type regrown layer over the P-type block layer, wherein the first N-type regrown layer encapsulates the P-type block layer;  



etching trenches through the first N-type regrown layer and the P-type block layer;  and re-growing a second regrown layer over the first N-type regrown layer and in the trenches to form an N-type channel and a 2D Gas channel.


Although U.S. Patent Number 10,971,587 claims the first n-type regrown layer encapsulating the p-block layer, it does not clearly claim also encapsulating the surface dopant.
Ujita teaches wherein an underlayer (5) encapsulates and suppresses diffusion of an impurity such as a p-type impurity (¶ [0058]).
Therefore, it would have been obvious to one having ordinary skill in the art to have performed the method of U.S. Patent Number 10,971,587 as claimed with encapsulating the surface dopant as taught by Ujita in order to desirably suppress diffusion of the dopant (Ujita ¶ [0058]).
Additionally, although U.S. Patent Number 10,971,587 claims GaN layers, U.S. Patent Number 10,971,587 fails to clearly claim wherein the 2DEG is specifically an AlGaN/GaN structure.  
Ujita teaches wherein a 2DEG is an AlGaN/GaN 2DEG (layers 6 and 7, ¶ [0062],[0066]).
It would have been obvious to one having ordinary skill in the art to have performed the method of U.S. Patent Number 10,971,587 by forming a AlGaN/GaN 2DEG as taught by Ujita in order to select suitable materials for the desired application such as a power transistor (Ujita ¶ [0003]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Pending claim 2 is taught by U.S. Patent Number 10,971,587 claim 7.
Pending claim 3 is taught by U.S. Patent Number 10,971,587 claim 8.
Pending claim 4 is taught by U.S. Patent Number 10,971,587 claim 6.
Pending claim 5 is obvious over the combination of U.S. Patent Number 10,971,587 with the AlGaN/GaN channel of Ujita as detailed above.

Pending claim 11 is taught by U.S. Patent Number 10,971,587 claim 5, except wherein the channel is AlGaN/GaN and except wherein the first N-type regrown layer encapsulates the surface dopant.
Ujita teaches wherein a 2DEG is an AlGaN/GaN 2DEG (layers 6 and 7, ¶ [0062],[0066]) and wherein an underlayer (5) encapsulates and suppresses diffusion of an impurity such as a p-type impurity (¶ [0058]).
It would have been obvious to one having ordinary skill in the art to have performed the method of U.S. Patent Number 10,971,587 as claimed with encapsulating the surface dopant as taught by Ujita in order to desirably suppress diffusion of the dopant (Ujita ¶ [0058]) and by forming a AlGaN/GaN 2DEG as taught by Ujita in order to select suitable materials for the desired application such as a power transistor (Ujita ¶ [0003]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9,10,12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0097081 A1 to Cao et al., “Cao”.
Regarding claim 9, Cao discloses a method, comprising:
as-growing (e.g. Fig. 4-1, ¶ [0058]-[0064]) epitaxial layers on top of a N+ GaN substrate (302), wherein an N-type GaN drift layer (304) is grown over the N+ substrate layer (302), and a P-type block layer (306) is grown over the N-type GaN drift layer; and
re-growing (e.g. Fig. 4-2) one or more regrown layers (e.g. 308 forms multiple lateral regrown layers) over the P-type block layer with a patterned regrown (¶ [0060]).

Regarding claim 10, Cao discloses the method of claim 9, and Cao further discloses wherein the patterned regrown (of 308) is performed by depositing a dielectric layer over the P-type block layer before the regrown process (¶ [0060]).

Regarding claim 12 insofar as definite, Cao discloses the method of claim 9, and Cao further discloses wherein the first regrown N-type layer (308) is an anti-p-doping layer (since it is n+ doped, ¶ [0060]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0097081 A1 to Cao et al., “Cao”, in view of U.S. Patent Application Publication Number 2018/0250917 A1 to Ujita et al., “Ujita”.
Regarding claim 13 insofar as definite, although Cao discloses the method of claim 9, Cao fails to clearly teach together:
growing a second P-type layer over the second regrown layer;
depositing gate metals over the second P-type layer; and
depositing a gate metal over the P-type block layer over a contact gap of the first regrown N-type layer and the second regrown layer.
Ujita teaches (e.g. FIG. 4) forming a second P-type layer (15, ¶ [0100]) over a second regrown layer (e.g. 4 or 5), depositing gate metals (G) over the second P-type layer (15) and depositing a gate metal (G) over a P-type block layer (e.g. 3) over (i.e. above) a contact gap.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Cao by additionally forming a second P-type cover layer and source and gate metals with a contact gap as taught by Ujita in order to form a transistor with high gate drive voltage and with reduced drive loss (Ujita ¶ [0004],[0005],[0007],[0035],[0036],[0086],[0094])

Allowable Subject Matter
Claims 6-8,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Eric A. Ward/Primary Examiner, Art Unit 2891